Citation Nr: 1147288	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  08-24 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for necrotizing fasciitis of the right knee.  


ATTORNEY FOR THE BOARD

C. Hancock, Counsel












INTRODUCTION

The Veteran served on active duty from March 2002 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted service connection for residuals of necrotizing fasciitis of the right knee, assigning a 10 percent disability evaluation, effective March 12, 2006.  


FINDING OF FACT

For the entire initial rating period from March 12, 2006, the competent medical evidence of record indicates that the Veteran's service-connected right knee disability has been shown to be manifested by various complaints, including pain, flare-ups, swelling, and giving way; it is not shown to be manifested by ankylosis, moderate recurrent subluxation or lateral instability, dislocated cartilage, flexion limited to 30 degrees, moderate knee disability, or genu recurvatum.


CONCLUSION OF LAW

The criteria for an initial rating greater than 10 percent for necrotizing fasciitis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 5260, 5261, 5262, and 5263 (2011). 







REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).

Further, upon receipt of a claim for service connection for a disability, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.  In such cases, where the Veteran then files a notice of disagreement (NOD) with the initial rating and/or the effective date assigned, he/she has initiated the appellate process and different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in sections 7105(d) and 5103A of the statute.  Id., see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 38 U.S.C.A. §§ 5103(A), 7105(d).

In this case, the notice obligations set forth in sections 7105(d) and 5103A of the statute were met when the RO issued a July 2008 Statement of the case (SOC) in response to the Veteran's May 2007 NOD with the initial rating assigned.  The SOC provided citations to the pertinent regulations involved, a summary of the evidence considered, and notice of the decision and the reasons for the decision.  38 U.S.C.A. § 7105(d).  The Veteran has not argued that there was any deficiency with regard to the notice requirements.  Accordingly, the Board concludes that, in this case, the RO met the notice obligations set forth in sections 7105(d) and 5103A of the statute.

VA has also satisfied its duty to assist the Veteran in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any outstanding medical records.

In addition, the Veteran was afforded VA examinations with respect to the issue on appeal in April 2006, December 2009, and October 2010.  38 C.F.R. §3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case is adequate for rating purposes because they provided the necessary clinical findings to evaluate the disability under the rating criteria.  38 C.F.R. § 3.159(c)(4).  Accordingly, the duty to assist the Veteran with the development of evidence pertinent to his claim has been satisfied.





Laws and Regulations/Factual Background/Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 . 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 ; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where, as here, a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the rating schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher disability rating when functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination is demonstrated, to include during flare-ups and with repeated use, if those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  However, the rating schedule does not provide a separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997). 

The Veteran essentially contends that a higher initial disability rating should be assigned for his service-connected right knee disability.  As part of an August 2008 VA Form 21-4138, the Veteran asserted that his right knee was "painful and stiff."  

The RO granted service connection for the Veteran's right knee necrotizing fasciitis residuals (claimed as right knee injury) in a July 2006 rating decision.  The RO assigned a 10 percent disability evaluation, under Diagnostic Codes 5299-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 5299 is used to identify musculoskeletal disorders that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule.  See 38 C.F.R. §§ 4.20, 4.27.  The evaluation was effective from March 12, 2006, the day following the Veteran's service separation.  The Veteran perfected an appeal to this decision. 

A VA general medical examination report dated in April 2006 shows that the Veteran gave a history of falling on his right knee while in the military, causing a laceration.  This led to his undergoing three drainage procedures.  He complained of continued anterior and medial knee pain.  He noted that he worked as a personal trainer, and, as a result, needed to avoid many knee exercises.  The Veteran also informed the examiner that he felt as if he had full range of motion when not weight bearing, but not with weight bearing.  

Examination of the right knee showed flexion from zero to 108 degrees, with pain beginning at 84 degrees.  Passive range of motion was from zero to 111 degrees.  After repetitive motion, flexion was from zero to 105 degrees, with pain still at 84 degrees.  No instability was present.  The examiner did comment that the "knee itself pops with range of motion."  A 11 centimeter in length surgical scar was present; it was described as pink, very thin, not deep, not adherent to underlying tissues, and not restrictive in any way.  The supplied diagnosis was necrotizing fasciitis of the right knee, with residual pain.  The examiner also commented that the Veteran had provided a history of giving way on two prior occasions (including the day of the injury), but that no instability was demonstrated in the course of the examination.  

Review of a VA spine examination report, dated in December 2009, shows that the Veteran's right knee was also examined.  The Veteran described moderate symptoms at that time, with no flare-ups, and occasional swelling.  He did complain of occasional cracking and popping, but denied giving way and current treatment.  The Veteran added that he had a brace but did not bring it to the examination.  

Examination of the right knee showed well-healed vertical surgical scars.  No tenderness to palpation was present.  No ligament instability was detected.  McMurry testing was negative.  No effusion was shown.  No crepitation was palpated on active motion.  The examiner also commented that there was no fatigability, no gross muscle atrophy, and tone was within normal limits.  Range of motion showed extension to zero degrees, and flexion to 85 degrees.  The supplied diagnosis, pertaining to the Veteran's right knee, was healed necrotizing fasciitis; normal x-ray examination.  The examiner, while commenting that functional impairment was moderately severe, with some weakness, added that there was no fatigability or incoordination.  Manual muscle strength testing was reported to be four of five.  

The report of a VA Compensation and Pension examination conducted in October 2010 shows that the Veteran complained of, since his service discharge, progressively severe pain and right knee dysfunction.  The Veteran reported walking one mile three times a week with his dog, and was able to stand for 45 minutes.  The Veteran did complain of difficulty kneeling, squatting, and climbing stairs.  He complained of constant mild pain but added that he experienced severe flare-ups two times a month lasting seven to 10 days.  The Veteran added that he was able to complete activities of daily living, bathing, dressing, feeding, and toileting.  He avoided any strenuous activity affecting his right knee.  He worked as a financial advisor.  The Veteran also gave a history of his right knee giving way three times a year, but denied locking.

Examination of the right knee showed normal alignment, with no redness or swelling.  A well-healed surgical scar was present, which elicited hypesthesia with light tough and pin prink.  No neurological involvement was observed.  While on the examining table there was pain on motion and limitation of motion of the right knee, which extended to zero degrees, and flexed to 120 degrees.  Pain was shown on extreme flexion.  Tenderness was present.  McMurry testing was positive; Lachman testing was negative.  Crepitus was demonstrated, instability was not.  The supplied diagnosis was, in pertinent part, minimal degenerative joint disease of the right knee (confirmed on x-ray examination).  The examiner commented that the major functional impact was pain, rather than weakness, fatigue, lack of endurance, or incoordination.  There was no functional loss upon use.  Also, the examiner added that there was no mechanical or ligamentous instability of the knee.  

As noted, the RO assigned the 10 percent evaluation in July 2006 pursuant to Diagnostic Codes 5299-5260.  

Under Diagnostic Code 5260, flexion of the leg limited to 60 degrees warrants a noncompensable evaluation.  A 10 percent evaluation is assigned for knee flexion limited to 45 degrees.  A 20 percent evaluation is assigned for knee flexion limited to 30 degrees.  Knee flexion limited to 15 degrees is assigned a 30 percent evaluation.  38 C.F.R. § 4.71a , Diagnostic Code 5260. 

Under Diagnostic Code 5261, knee extension limited to 10 degrees is assigned a 10 percent evaluation.  A 20 percent evaluation is warranted for knee extension limited to 15 degrees.  A 30 percent evaluation is warranted for knee extension limited to 20 degrees.  Knee extension limited to 30 degrees warrants a 40 percent evaluation.  A 50 percent evaluation is assigned for knee extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Knee impairment manifested by recurrent subluxation or lateral instability is ratable as 10 percent disabling where there is slight disability, 20 percent where there is moderate instability, and 30 percent where there is severe disability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Ankylosis, i.e., the fixation of the right knee is neither alleged, nor shown; consequently, 38 C.F.R. § 4.71a, Diagnostic Code 5256 does not apply.  Nor does 38 C.F.R. § 4.71a, Diagnostic Code 5262 in the absence of service connected tibia and fibula impairment.

Under 38 C.F.R. § 4.71a , Diagnostic Code 5010 (2011), arthritis, due to trauma, substantiated by X-ray findings, will be rated as degenerative arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011), degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

VA's General Counsel has issued multiple opinions that are relevant to the rating of the Veteran's right knee disability.  The first indicates that a disability rated under Diagnostic Code 5257 may be rated separately under Diagnostic Codes 5260, limitation of flexion of the knee, and 5261, limitation of extension of the knee.  See VAOGCPREC 23-97.  VAOGCPREC 23-97 also found that when a claimant has arthritis and instability of the knee, multiple ratings may be assigned under Diagnostic Codes 5003 and 5257.  Here, however, as noted above in the discussed medical evidence of record, while arthritis was diagnosed in 2010, instability has not been clinically shown.  More over, in VAOPGCPREC 9-98, 63 Fed. Reg. 56704  (1998), it was found that, even if the Veteran did not have limitation of motion of the knee meeting the criteria for a noncompensable evaluation under Diagnostic Codes 5260 or 5261, a separate evaluation could be assigned if there was evidence of a full range of motion "inhibited by pain."  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Another opinion states that separate disability ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint without violating the provisions against pyramiding at 38 C.F.R. § 4.14; VAOPGCPREC 9-04.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71 , Plate II. 

Upon consideration of all of the evidence of record, including particularly the VA examination reports discussed above, a rating in excess of 10 percent is not warranted for the Veteran's service-connected right knee disability, at any point since March 12, 2006.  In order to receive a rating higher than 10 percent for the Veteran's service-connected right knee disorder for the period from March 12, 2006, the evidence must show either moderate recurrent subluxation or lateral instability (Diagnostic Code 5257); a dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint (Diagnostic Code 5258); flexion limited to 30 degrees or less (Diagnostic Code 5260); extension limited to 15 degrees; or impairment of the tibia and fibula manifested by moderate knee disability (Diagnostic Code 5262).  As ankylosis of the right knee is clearly not demonstrated, the application of Diagnostic Code 5256 (ankylosis) under the facts of this case, is not warranted.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 93 (30th ed. 2003).  A review of the evidence, dating from March 12, 2006, does not show findings even remotely approaching moderate recurrent subluxation or lateral instability.  While the Veteran complained in October 2010 of his right knee giving way three times a year, in December 2009 he denied his knee giving way.  In both instances, on VA examination, instability was not clinical reported following examination of the Veteran.  Thus, a rating in excess of 10 percent is not warranted for the service-connected right knee disability based on instability. 

The evidence also fails to show that an actual limitation or a functional loss of flexion to even 60 degrees, such that a rating in excess of 10 percent could be considered under Diagnostic Code 5260.  Also regarding range of motion, the medical record also does not show an actual limitation or a functional loss of extension to 15 degrees, such that a rating in excess of 10 percent could be considered under Diagnostic Code 5261.  

The x-ray findings of record do not show evidence of dislocated semilunar cartilage or impairment of either tibia or fibula.  As such, a higher rating under Diagnostic Code 5258 cannot be awarded. 

The evidence of record also does not reflect that the Veteran's right knee injury residuals results in a level of functional loss meriting an initial evaluation greater than 10 percent.  See DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40 , 4.45.  The VA examiner in December 2009, while observing that functional impairment was moderately severe, with some weakness, added that there was no fatigability or incoordination.  Also, in the course of the October 2010 VA examination, the examiner commented that the major functional impact on the Veteran due to his right knee disability was pain, rather than weakness, fatigue, lack of endurance, or incoordination.  There was no functional loss upon use.  The Veteran's assertions with respect to the functional loss he experiences due to his right knee are recognized.  However, even if the pain resulted in some limitation of motion, there is no evidence that constitutes functional loss meriting a higher evaluation than that currently assigned.  See id.; see also 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5258, 5260, 5261, and 5262.  Accordingly, an initial evaluation greater than 10 percent is not warranted on the basis of functional loss.

The Veteran's statements describing his symptoms have been considered.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  These assertions, however, must be viewed in conjunction with the objective medical evidence in addressing the applicable rating criteria. 

Accordingly, on this record, an initial disability rating in excess of 10 percent for the service-connected right knee injury residuals from March 12, 2006, must be denied.  While the Veteran has not shown a compensable limitation of either flexion or extension since March 12, 2006, and while there has been no documented objective evidence of subluxation or lateral instability, seemingly in light of the Lichtenfels doctrine, the Veteran has been assigned the 10 percent rating, now on appeal. 

Concerning the above-cited VA examination reports, and their included findings, the Board finds that, without exception, they provided sufficient detail for the Board to make a decision in this case.  See Barr (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The claim must be denied. 

Extraschedular Consideration

The Board also notes that an extraschedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2011).

The Board finds that the record does not reflect that at any time during the appeal period has either the Veteran's service-connected right knee disability been so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011). 

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Veteran has, on more than one occasion, informed VA that he was working.  The evidence of record clearly does not show frequent periods of hospitalization.  In fact, the Veteran does not even claim to be treated for his right knee disorder.  The absence of treatment records pertaining to treatment afforded the Veteran for his right knee is also observed.  Additionally, the Board finds that the rating criteria to evaluate his service-connected right knee disorder reasonably describe the claimant's disability level and symptomatology, and while he has essentially argued that a higher rating should be assigned, the evidence here simply does not support such an award.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell; Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

A rating in excess of 10 percent for right knee necrotizing fasciitis from March 12, 2006, is denied. 



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


